DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-13, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  A method for manufacturing a touch display panel, comprising: forming a plurality of touch lines, an insulating layer and a plurality of first electrodes above a surface of a side of a substrate, the insulating layer covers the touch lines and is provided with at least one through-hole corresponding to each of the touch lines, each through-hole exposes a portion of the touch line corresponding thereto, the first electrodes arranged in rows and columns and spaced apart from each other are at a side of the insulating layer distal from the touch lines, and orthographic projections of the touch lines on the substrate do not overlap with orthographic projections of the first electrodes on the substrate; forming barrier walls in each through-hole, and at a predetermined position, at which no touch electrode is to be formed, in an interval between the first electrodes, each of the barrier walls has a thickness greater than a predefined threshold in a direction perpendicular to the surface of the substrate; forming a light emitting layer and a second electrode layer at the side of the substrate formed with the touch lines, the insulating layer, the first electrodes and the barrier walls, the 
wherein forming the barrier walls comprise:  performing exposure and developing processes on the photoresist to develop the barrier walls, so that the barrier walls are formed of photoresist, and the photoresist is photodegradable photoresist.

As to claim 18, none of the prior art found by the Examiner discloses the claimed aspects of:  18. A method for manufacturing a touch display panel, comprising:  
forming a plurality of touch lines, an insulating layer and a plurality of first electrodes above a surface of a side of a substrate, the insulating layer covers the touch lines and is provided with at least one through-hole corresponding to each of the touch lines, each through-hole exposes a portion of the touch line corresponding thereto, the 
forming barrier walls in each through-hole, and at a predetermined position, at which no touch electrode is to be formed, in an interval between the first electrodes, each of the barrier walls has a thickness greater than a predefined threshold in a direction perpendicular to the surface of the substrate; 
forming a light emitting layer and a second electrode layer at the side of the substrate formed with the touch lines, the insulating layer, the first electrodes and the barrier walls, the second electrode layer is formed at a side of the light emitting layer distal from the substrate, portions of the light emitting layer formed above the barrier walls and portions of the second electrode layer formed above the barrier walls disconnect from remaining portions of the light emitting layer and remaining portions of the second electrode layer respectively; 
removing the barrier walls, the portions of the light emitting layer formed above the barrier walls and the portions of the second electrode layer formed above the barrier walls, the remaining portions of the second electrode layer form a plurality of touch electrodes arranged in rows and columns and spaced apart from each other, each of the first electrodes, the light emitting layer in contact with said each of the first electrodes and the touch electrode in contact with the light emitting layer form an organic light emitting diode; and 

wherein forming the electrical conductive structure in each through-hole comprises: coating metal powder in each through-hole to form the electrical conductive structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
12/05/2021